Citation Nr: 1219221	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-19 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for degenerative arthritis of the left hip.

2.  Whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for lacerations of the arms and legs.

3.  Entitlement to service connection for degenerative arthritis of the left hip 

4.  Entitlement to service connection for a disability of the mandible, including a fracture.

5.  Entitlement to service connection for a disability of the left clavicle, including a fracture.

6.  Entitlement to a compensable disability rating for residuals of lacerations of the face and head.

7.  Entitlement to a compensable disability rating for residuals of a laceration of the left clavicle.

8.  Entitlement to a disability rating for multiple, noncompensable, service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from December 1952 to May 1953 and from February 1955 to March 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been presented in order to reopen claims for entitlement to service connection for degenerative arthritis of the left hip and lacerations of the arms and legs, denied entitlement to service connection for fracture of the mandible and for fracture of the left clavicle, continued noncompensable disability ratings for lacerations of the face and head and for a laceration of the left clavicle and denied entitlement to a disability rating for multiple, noncompensable, service-connected disabilities. 

Here, the Board notes that, while the Veteran initially filed his claim for entitlement to service connection for fractures of the mandible and clavicle, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam); see Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).

The issues of entitlement to service connection for peptic ulcer disease, petitions to reopen claims for entitlement to service connection for a back disability and a bilateral knee disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for lacerations of the arms and legs, entitlement to service connection for degenerative arthritis of the left hip, disability of the mandible, including a fracture, disability of the left clavicle, including a fracture, a compensable disability rating for residuals of lacerations of the face and head, a compensable disability rating for residuals of a laceration of the left clavicle and entitlement to a disability rating for multiple, noncompensable, service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board's March 29, 2012 remand sought to provide the Veteran with a hearing but the Veteran had previously withdrawn his request for a hearing.

2.  In June 1990, the Board denied service connection for degenerative arthritis of the left hip, finding that the Veteran's in-service left hip dislocation was acute and transitory and resolved without permanent residuals.

3.  Evidence received since the June 1990 Board decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left hip disorder.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board's March 29, 2012, remand are met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

2.  The Board's June 1990 decision that denied the claim for entitlement to service connection for degenerative arthritis of the left hip, is final. 38 U.S.C.A. §§ 7104(b), (West 2002); 38 C.F.R § 20.1100(a) (2011).

3.  The evidence received since the June 1990 Board decision is new and material and sufficient to reopen the claim for service connection for a left hip disorder. 38 U.S.C.A. §§ 5107(b); 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board remanded this appeal in March 2012 to afford the Veteran a hearing before a Veterans Law Judge.  The record, however, shows that the Veteran withdrew his request for a hearing in October 2011.  The Board may vacate an appellate decision at any time upon request of the appellant, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904.  

The Board's March 2012 remand constituted a denial of due process, in that scheduling the Veteran for a hearing in this case would delay a decision, when the Veteran indicated that he did not want a hearing.  Accordingly, the March 2012 remand is vacated.

VCAA

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim for service connection for degenerative arthritis of the left hip, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim'); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Claim to reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

In Shade v. Shinseki, 24 Vet. App. 110, 118-19 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

In June 1990, the Board denied service connection for degenerative arthritis of the left hip, finding that the Veteran's in-service left hip dislocation was acute and transitory and resolved without permanent residuals.  This decision is final.  38 U.S.C.A. §§ 7104(b), (West 2002); 38 C.F.R § 20.1100(a) (2011).

Where a claim has been finally denied by the Board, the Board has a jurisdictional responsibility to determine whether new and material evidence has been submitted regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

With regard to the Veteran's claim for entitlement to service connection for a left hip disorder, pertinent new evidence that has been added to the record since the June 1990 Board decision includes an August 2007 treatment record from his private physician which reflects her impression that the Veteran had degenerative joint disease of the left hip as a result of his in-service motor vehicle accident in 1956.  This evidence raises a reasonable possibility of substantiating the claim by showing that his left hip disorder may be related to service, which was the basis of his earlier denial.

As discussed below, this evidence triggers VA's duty to provide an examination.  The evidence is; therefore, new and material, and the claim for entitlement to service connection for degenerative arthritis of the left hip is reopened.  Shade.


ORDER

The Board's March 29, 2012 remand of the issue of whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for degenerative arthritis of the left hip is vacated.

The Board's March 29, 2012 remand of the issue of whether new and material evidence has been presented in order to reopen a claim of entitlement to service connection for lacerations of the arms and legs is vacated.

The Board's March 29, 2012 remand of the issue of entitlement to service connection for a disability of the mandible, including a fracture, is vacated.

The Board's March 29, 2012 remand of the issue of entitlement to service connection for a disability of the left clavicle, including a fracture, is vacated.

The Board's March 29, 2012 remand of the issue of entitlement to a compensable disability rating for residuals of lacerations of the face and head is vacated.

The Board's March 29, 2012 remand of the issue of entitlement to a compensable disability rating for residuals of a laceration of the left clavicle is vacated.

The Board's March 29, 2012 remand of the issue of entitlement to a disability rating for multiple, noncompensable, service-connected disabilities is vacated. 

New and material evidence having been received, the claim of service connection for degenerative arthritis of the left hip is reopened and the appeal is to this extent granted.


REMAND

The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  VA has a duty to obtain records of treatment reported by a private physician.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The Veteran submitted a release form signed in July 2010 for records from Cape Fear Orthopedic Clinic, reflecting a total left hip replacement in October 2009.  These records are not in the claims file.  In addition, the Veteran submitted a release form for a private physician, C.M.S., MD, at Fayetteville Family Medical Care, for treatment through February 2010.  In addition, on a VA Form 9 filed in July 2010, the Veteran indicated that he was receiving care from this private physician to the present time.  The most recent treatment records in the claims file are from June 2009.  As such, records from this private physician showing treatment since that time should be obtained.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that his degenerative arthritis of the left hip is a result of the in-service dislocation sustained in an in-service motor vehicle accident.  Service treatment records reflect that the Veteran was a passenger in a car what was involved in a head-on collision in September 1957.  He was diagnosed with a simple dislocation of the left hip, underwent a closed reduction and was placed in Buck's traction for several weeks.  A November 1957 note from his discharge from the hospital shows that he was walking well, with no pain or limp, and had excellent muscle strength in the hip and knee.  His separation Report of Medical Examination noted his left hip injury, but found that that his hips were anatomically normal.  

An April 1970 private record reflecting treatment by a chiropractor shows that the Veteran complained of pain in his back and right leg and has cramps in his legs.  VA medical records showing treatment from 1963 to 1985 reflect that, in April 1968, the Veteran reported that he had dislocated his right hip in the service, but that he did not have any problems with it at that time.  In March 1978, the Veteran reported that he had been having bilateral hip pain for three weeks, and that he had dislocated his right hip in 1957.  He also reported that he had two years of hip pain.  The diagnosis was pain in both hips.  Subsequent records reflect complaints of pain in the Veteran's back, but not in his left hip.  

An August 1986 VA examination report shows that the Veteran was diagnosed with residuals of a dislocated hip, degenerative arthritis of the left hip.  Contemporaneous X-rays reveal that the Veteran's degenerative arthritis in both hips which was more marked on his left side. VA medical records throughout 1986 reflect reports of hip pain.  Several of these records refer to pain in the Veteran's right hip, and noted that he dislocated his right hip in service.  As noted above, service treatment records show that the Veteran's left hip, not his right, was dislocated in service.  A July 1987 VA medical record shows that the Veteran had left hip pain, secondary to a facture in service.  

VA medical records showing treatment from November 2000 to January 2002 show that the Veteran reported that he had dislocated his left hip in service and had current hip pain.  

Private medical records showing treatment from May 2005 to October 2010 reflect reports of chronic left hip pain.  An August 2007 record shows that the Veteran was diagnosed with degenerative arthritis in his left hip.  His private physician noted that the Veteran had degenerative joint disease as a result of his in-service motor vehicle accident; however, the examiner did not provide a rationale for this opinion and there is no evidence that the examiner had an accurate assessment of the Veteran's medical history.  

As the evidence of record is unclear with regard to whether the Veteran's degenerative arthritis of the left hip is related to his left hip dislocation while on active duty, an examination is warranted.  

The Veteran has claimed that he has a disability of his mandible that is the result of his in-service motor vehicle accident.  Service treatment records reflect that he had a suspected fracture of his mandible.  X-rays revealed no fracture.  However, he had several facial lacerations sustained in the accident.  Current VA medical records show that the Veteran has had all of his teeth removed, but do not reflect the reason.  The Veteran reported in September 2001 that his most recent dental treatment had been two to three years earlier, but it is not apparent whether this treatment was through a private dental provider or through the VA.  

In addition, the Veteran has reported numbness in his face and has been diagnosed with Bell's palsy; however, his private physician noted in August 2007 that the Veteran had lip numbness probably secondary to previous trauma.  As such, on remand, the Veteran's dental treatment records should be obtained, and the Veteran should be provided with an examination to determine whether he had a current disability of his mandible related to the in-service motor vehicle accident. 

The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).  

The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

In this case, the Veteran has claimed that he is unable to work, and has not limited his increased rating claims on appeal pertaining to residuals of lacerations of the face and head and residuals of a laceration of the left clavicle.  As such, the Board has jurisdiction over this TDIU claim.  

In addition, the Veteran's claim for a rating for multiple noncompensable service connected disabilities under 38 C.F.R. § 3.324 is intertwined with the various claims remanded herein.  These clams are inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran to determine whether his dental treatment was from a private dental provider or through the VA, and take the necessary steps to obtain all dental records.  In addition, obtain the records showing the Veteran's total left hip replacement in October 2009 and records from C.M.S., MD, at Fayetteville Family Medical Care, for treatment after June 2009.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

2.  Schedule the Veteran for a VA examination to determine whether degenerative arthritis of his left hip is related to a disease or injury.

The claims file and relevant records in Virtual VA should be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's degenerative arthritis of the left hip is due to or caused by his in-service motor vehicle accident which resulted in a dislocation of the left hip.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  Schedule the Veteran for a VA examination to determine whether he has a current disorder of the mandible or other residuals of his in-service facial injuries.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a disorder of the mandible due to his facial injuries sustained in a motor vehicle accident in service, or if he has residuals of his injuries, to include whether his loss of teeth is due to or related to his injuries or if he has any current numbness in his lips related to his in-service motor vehicle accident.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  After adjudicating the Veteran's service connection and increased rating claims on appeal, adjudicate the Veteran's claim for TDIU.

5.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


